DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Previously, in the election filed March 8, 2021, Applicant elected claims 1–5, 8–16, 19, and 22–24 for prosecution on the merits. Likewise, in the previous Office Action, it was conveyed that claim 8 was withdrawn from consideration. With these withdrawn claims in mind, it is respectfully submitted that claims 6–8, 17, 18, 20, and 21 appear to have incorrect status identifiers.
Status of the Claims
In view of the foregoing, claims 1–5, 9–16, 19, and 22–24 are the subject of this Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1–5, 9–16, 19, and 22–24 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the limitation “at least one interaction between the first material and the second material through at least one of the plurality of channels.” Respectfully, it is unclear how the term “interaction” should be construed. For instance, Figure 3 of Applicant’s disclosure depicts interactions 150a, 150c, 150c’, and 150a’. The Specification does not appear to disclose what these interactions physically are. In view of these findings, it is respectfully submitted that the instant limitation is indefinite: because it is unclear what is being claimed. E.g., should the term interaction be construed as encompassing: (A) one or more physical structures; (B) an attractive force; or (C) both items (A) and (B)? In view of 
Claim Rejections - 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 US 1 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1–5, 9–16, 19, 22–24 are rejected 35 U.S.C. 103 as being unpatentable over Song1 in view of Zhao.2
With respect to claim 1, the following analysis applies.
Overview of Song
Song discloses a membrane comprising an active layer disposed on a substrate. (Song Scheme 1 (showing a green substrate, above which is an active layer comprising graphene oxide (GO), polyallylamine (PAH), and polystyrene sulfonate (PSS).) Based on at least the instant figure (id.), Examiner finds that, relative to claim 1 of the instant application, Song discloses a membrane comprising: a substrate; an active layer comprising a first surface, a second surface, and a plurality of channels passing through the active layer, wherein the first surface is directly opposite the second surface; a first material (PAH) at least partially in contact with the first surface; a second material (PSS) at least partially in contact with the second surface. (Id.)
Claim elements not expressly taught or suggested by Song
Song does not appear to specify that the first material and the second material are configured such that there is at least one interaction between the first material and the second material through at least one channel, thus affecting the through-size of the at least one channel. (Clm. 1, ll. 8–10.)
Interaction (id.)
Zhao discloses confining a polyelectrolyte complex within a pore. (Zhao Title; Abstract.) The complex per se is configured to undergo swelling, thereby reducing the pore’s through-size. (Id. FIG. 5(d).) Zhao suggests that the use of a polyelectrolyte complex within a pore can provide selectivity towards anions. (Zhao Abstract; Conclusion.) Additionally, Zhao suggests that its findings can be extended to multipore membranes. (Id.)
Previously it has been held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415–16 (2007). Furthermore, “if a technique has been Id. at 417.
In view of these holdings, it is respectfully submitted that at the time Applicant’s invention was effectively filed, it would have been obvious to one skilled in the art to combine the teachings of Zhao with the teachings of Song, viz. such that the Song’s membrane includes a polyelectrolyte complex—formed from either the first material and the second material or formed from Zhao’s polyelectrolytes—confined within the mouths of opposing pores in the first surface and second surface: in order to yield the predictable result/improvement of selectivity towards anions. KSR, 550 U.S. at 415–17.
With respect to claim 2, as discussed in § 5.4.1 supra, the active layer comprises graphene oxide. 
With respect to claim 3, the graphene oxide is an atomically thin layer. (Song FIG. 3 (showing the graphene oxide, e.g., in the upper left, existing as an atomically thin layer).)
With respect to claims 4 and 5, the instant combination does not appear to expressly specify that the interaction between the first material and the second material is an electrostatic interaction. Zhao suggests that an electrostatic interaction was suitable for forming a polyelectrolyte complex. (See, e.g., Zhao Abstract (showing an inset figure); FIG. 5.) As such, it is respectfully submitted that it would have been obvious to one skilled in the art to use an electrostatic interaction between the first material and the second material: in order to yield the predictable result of forming a polyelectrolyte complex. KSR, 550 U.S. at 415–16.
With respect to claims 9–11, as explained in § 5.4.1 supra, the first material is a polyallylamine (i.e., PAH).
With respect to claims 12 and 19, Song suggests that its PAH can have an average molecular weight of 50,000 Da (i.e.,
With respect to claims 13–15, as explained in § 5.4.1 supra, the first material is a polyelectrolyte (i.e., PSS).
With respect to claims 16 and 22, Song suggests that its PSS can have an average molecular weight of 70,000 Da (i.e., 70 kDa). (Song p. 41483.)
With respect to claim 23, the membrane of the instant combination is interpreted to be a filtration membrane for at least two reasons. First, Song suggests that its membrane can be used for filtration. (Song Abstract.) Second, the membrane of the instant combination has the same structural features as Applicant’s claimed membrane and therefore is presumed to be capable of carrying out filtration. See MPEP § 2112.01(I).
With respect to claim 24, the through-size of the at least one channel is interpreted to be a diameter of the at least one channel. (Compare Zhao FIG. 5(d) (showing swelling in a pore) with Song Scheme 1 (showing pores in the active layer).)
Response to Remarks3
Based on the claim amendments, the previous rejections under 35 U.S.C. § 112 have been withdrawn. Applicant’s remarks directed to the rejections under 35 U.S.C. § 103 are respectfully acknowledged but are not persuasive. Applicant has suggested: (A) that Song fails to disclose a first material at least partially in contact with a first surface and a second material at least partially in contact with a second surface, wherein the first surface is directly opposite the second surface (Remarks 7–8 (emphasis in original); and (B) that Zhao fails to cure the deficiencies of Song (Id. at 8.). Examiner respectfully disagrees. Looking to the membrane structure shown in Scheme 1 of Song, there are multiple graphene layers, each of said layer having a first surface directly opposite a second surface. Additionally, Applicant’s argument toward Zhao is unpersuasive for the reasons provided in § 5.4.1 supra
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAD GORDON whose telephone number is 571-272-9764. The examiner can normally be reached on M–R, 9am–5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MAGALI SLAWSKI can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRAD GORDON/Examiner, Art Unit 1773                                                                                                                                                                                                        





    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Song et al., Charge-Gated Ion Transport through Polyelectrolyte Intercalated
        Amine Reduced Graphene Oxide Membranes, 9 ACS Appl. Mater. Interfaces, 414182, 41482–41495 (2017) (“Song”).
        2 Zhao et al., Mimicking pH-Gated Ionic Channels by Polyelectrolyte Complex
        Confinement Inside a Single Nanopore, 33 Langmuir, 3484, 3484–3490 (2017) (“Zhao”).
        3 Remarks filed September 2, 2021.